Exhibit 10.98

LOGO [g22854ex10_98.jpg]

July     , 2009

[Executive Officer]

Deltek, Inc.

13880 Dulles Corner Lane

Herndon, VA 20171

Dear             :

Reference is made to (i) the Shareholders’ Agreement, dated as of April 22, 2005
(as it has been and may be amended from time to time, the “Shareholders’
Agreement”), by and among Deltek, Inc., a Delaware corporation (formerly Deltek
Systems, Inc., a Virginia corporation) (the “Company”), the shareholders of the
Company listed on the signature pages to the Shareholders’ Agreement and, with
respect to Sections 3.3 and 3.4 thereof, New Mountain Partners II, L.P., New
Mountain Affiliated Investors II, L.P. and Allegheny New Mountain Partners, L.P.
(collectively, the “NMP Entities”) and (ii) the Joinder Agreement (the “Joinder
Agreement”), by and among you, the Company and the NMP Entities, pursuant to
which you became a party to the Shareholders’ Agreement.

On February 19, 2009, the Compensation Committee of the Board of Directors of
the Company approved an award to you (the “Award”) of             restricted
shares of common stock of the Company (the “Restricted Shares”). The Award has
been separately communicated to you by the Company, and the terms of the Award
were set forth in a Restricted Stock Agreement by and between you and the
Company (the “Restricted Stock Agreement”). In connection with the Award and
with respect to the Restricted Shares, this letter is to confirm our agreement
as follows:

1. Each of the Company and the NMP Entities hereby waives any compliance by you
with Section 3.1 of the Shareholders’ Agreement with respect to the Restricted
Shares from and after the date all restrictions upon the Restricted Shares shall
have lapsed pursuant to the terms of the Restricted Stock Agreement.

2. In all other respects, the Shareholders’ Agreement and the Joinder Agreement
shall remain in full force and effect in accordance with their respective terms
with respect to the Restricted Shares. Moreover, the waiver contained in this
letter shall apply only to the Restricted Shares and not to any other shares of
common stock of the Company that you may now own or hereafter acquire.

If the foregoing corresponds to your understanding of our agreement, please sign
this letter in the space provided and return it to us.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Very truly yours, DELTEK, INC. By:  

 

Name:   Title:   NEW MOUNTAIN PARTNERS II, L.P. By:   New Mountain Investments
II, L.L.C., its general partner   By:  

 

  Name:   Steven B. Klinsky   Title:   Managing Member
NEW MOUNTAIN AFFILIATED INVESTORS II, L.P. By:   New Mountain Investments II,
L.L.C., its general partner   By:  

 

  Name:   Steven B. Klinsky   Title:   Managing Member
ALLEGHENY NEW MOUNTAIN PARTNERS, L.P. By:   New Mountain Investments II, L.L.C.,
its general partner   By:  

 

  Name:   Steven B. Klinsky   Title:   Managing Member

 

ACKNOWLEDGED AND AGREED TO AS OF THE DATE FIRST WRITTEN ABOVE

 

[Executive Officer]